 


109 HR 2948 IH: Children’s Express Lane to Health Coverage Act of 2005
U.S. House of Representatives
2005-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2948 
IN THE HOUSE OF REPRESENTATIVES 
 
June 16, 2005 
Ms. Millender-McDonald (for herself, Mr. Owens, Mr. Moore of Kansas, Mr. Jefferson, Mr. Wexler, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To give States the flexibility to reduce bureaucracy by streamlining enrollment processes for the Medicaid and State children’s health insurance programs through better linkages with programs providing nutrition and related assistance to low-income families. 
 
 
1.Short titleThis Act may be cited as the Children’s Express Lane to Health Coverage Act of 2005. 
2.Findings; purpose 
(a)FindingsCongress finds the following: 
(1)Despite gains made in recent years, 8,900,000 children in the United States are uninsured. Of those, 6,900,000 are eligible for public health insurance coverage. 
(2)Most low-income uninsured children are enrolled in nutrition and related programs that operate under income guidelines similar to those of the medicaid program. In fact, 63 percent, or 4,300,000, low-income uninsured children are in families that receive benefits through the food stamps program, the National school lunch program, or the special supplemental nutrition program for women, infants and children (commonly referred to as WIC). 
(3)The public would be well served if Federal means-tested public programs were able to improve administrative efficiency and coordination as well as reduce unnecessary bureaucracy. 
(4)Uninsured children would be well served if their enrollment in a nutrition-based or other means-tested program could serve as a gateway to health coverage. 
(5)Existing law already allows children to be found income eligible for WIC based on their enrollment in the medicaid program. Current law does not, however, give States adequate flexibility to make an income determination for eligibility for the medicaid or State children’s health insurance program based on an uninsured child’s enrollment in WIC or another public program. 
(b)PurposeThe purpose of this Act is to give States the flexibility to find children income eligible for the medicaid program or State children’s health insurance program based on the fact that the children are eligible for nutrition assistance or similar public programs with comparable income standards and methodologies. 
3.State option to provide for simplified determinations of a child’s financial eligibility for medical assistance under medicaid or child health assistance under SCHIP 
(a)Medicaid Section 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at the end the following: 
 
(13) 
(A)At the option of the State, the plan may provide that financial eligibility requirements for medical assistance are met for an individual who is under an age specified by the State (except as provided in subparagraph (C), not to exceed 21 years of age) by using a determination made within a reasonable period (as determined by the State) before its use for this purpose, of the individual’s family or household income, or if applicable for purposes of determining eligibility under this title or title XXI, assets or resources, by a Federal or State agency, or a public or private entity making such determination on behalf of such agency, specified by the plan, including (but not limited to) an agency administering the Food Stamp Act of 1977, the Richard B. Russell National School Lunch Act, or the Child Nutrition Act of 1966, notwithstanding any differences in budget unit, disregard, deeming, or other methodology, but only if— 
(i)the agency has fiscal liabilities or responsibilities affected or potentially affected by such determination; and 
(ii)any information furnished by the agency pursuant to this subparagraph is used solely for purposes of determining eligibility for medical assistance under this title or for child health assistance under title XXI. 
(B)Nothing in subparagraph (A) shall be construed— 
(i)to authorize the denial of medical assistance under this title or of child health assistance under title XXI to an individual who, without the application of this paragraph, would qualify for such assistance; 
(ii)to relieve a State of the obligation under subsection (a)(8) to furnish medical assistance with reasonable promptness after the submission of an initial application that is evaluated or for which evaluation is requested pursuant to this paragraph; or 
(iii)to relieve a State of the obligation to determine eligibility for medical assistance under this title or for child health assistance under title XXI on a basis other than family or household income (or, if applicable, assets or resources) if an individual is determined ineligible for such assistance on the basis of information furnished pursuant to this paragraph. 
(C)At the option of a State, the financial eligibility process described in subparagraph (A) may apply to an individual who is older than age 21 if the individual’s eligibility for medical assistance under this title is based on pregnancy or if the individual is a parent, guardian, or other caretaker relative of an individual found eligible under subparagraph (A).. 
(b)SCHIP Section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended by adding at the end the following: 
 
(E)Section 1902(e)(13) (relating to the State option to base an individual's eligibility for assistance on financial determinations made by a program providing nutrition or other public assistance (except that the State option under subparagraph (C) of such section shall apply under this title only if an individual is pregnant)).. 
(c)Effective dateThe amendments made by this section take effect on October 1, 2005. 
 
